Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 4, 2018

                                        No. 04-18-00552-CV

                                Sheila OLBREI and Richard Olbrei,
                                          Appellants

                                                  v.

                    Victoria COMAN aka Victoria Lemay aka Victoria Lane,
                                       Appellees

                 From the County Court At Law No 1, Guadalupe County, Texas
                                 Trial Court No. 2018CV0196
                          Honorable Robin V. Dwyer, Judge Presiding


                                           ORDER
       This is a pro se appeal from a forcible detainer action in which appellant has filed a
statement of indigency. On October 1, 2018, the court reporter filed a notification of late record.
The clerk’s record was filed in this court on September 27, 2018. The clerk’s record contains an
executed writ of possession, stating appellant was removed from the subject premises on August
9, 2018. The clerk’s record does not reflect that appellant posted a supersedeas bond.

        A forcible detainer action is intended to be a speedy, simple, and inexpensive means to
obtain immediate possession of property. Marshall v. Hous. Auth. of San Antonio, 198 S.W.3d
782, 787 (Tex. 2006). Judgment of possession in a forcible detainer action is a determination of
the right to immediate possession. Id. When a tenant is no longer in possession of the property
and has not superseded the judgment of possession, her appeal is moot unless: (1) she timely and
clearly expressed an intent to exercise the right of appeal, and (2) appellate relief is not futile. Id.
Appellate relief is not futile if the tenant holds and asserts “a potentially meritorious claim of
right to current, actual possession” of the property. Id. (emphasis added). When a tenant’s lease
has expired and she identifies no basis for claiming a right to possession after that expiration,
there is no longer a live controversy between the parties as to the right of current possession. Id.

        Because the clerk’s record reflects that appellant is no longer in possession of the subject
premises and did not file a supersedeas bond, appellant is ORDERED to show cause in writing
within fifteen days of the date of this order that she has “a potentially meritorious claim of right
to current, actual possession” of the subject premises and this appeal, therefore, is not moot.
        It is further ORDERED that all appellate filing dates, including the deadline to file the
reporter’s record, are ABATED pending further orders from this court.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court